Opinion by
Johnson, J.
At the trial it was stipulated that the quantity subject to the assessment of internal revenue taxes and the quantity withdrawn from warehouse amounted to 14,976.1 proof gallons of brandy rather than 15,677.9 proof gallons. It was further stipulated that the merchandise and issues are the same in all material respects as those involved in Austin, Nichols & Co., Inc. v. United States (22 Cust. Ct. 33, C. D. 1155). Following the decision cited the collector was directed to reliquidate the entry and refund all duties taken upon quantities in excess of the quantities upon which internal revenue taxes were finally assessed, and it was held that internal revenue taxes should have been assessed at the appropriate rate upon 14,976.1 gallons, the quantity withdrawn from warehouse.